Citation Nr: 1545806	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-14 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 7, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964 and from October 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD effective January 7, 2011.  

In a May 2012 correspondence and June 2012 notice of disagreement (NOD), the Veteran disagreed with the effective date for the grant of service connection for PTSD.  The Veteran sought an earlier effective date, to include on the basis of CUE; however, he failed to specify the factual or legal error that he believed VA made in the prior final rating decisions.  

In a November 2012 rating decision, the RO denied an effective date earlier than January 7, 2011 for the grant of service connection for PTSD.  The RO found that the Veteran's claim for service connection for PTSD had been previously denied in a final July 1984 rating decision.  The Veteran's claim for service connection was reopened as of the date of his January 7, 2011 petition to reopen.  The issue of whether there was CUE in his prior rating decisions were not addressed.  

The Veteran testified before the undersigned Veterans Law Judge at a May 2015 Travel Board hearing.  A transcript of this hearing is of record.

Evidence has been added to the claims file since the most recent certification of the appeal to the Board but it is not pertinent to the earlier effective date issue on appeal.  See 38 C.F.R. § 20.1304(c).

The issue of whether there was clear and unmistakable error in previous final rating decisions (January 1980 and/or July 1984) that denied service connection for PTSD has been raised by the record in a May 2012 correspondence, June 2012 NOD and at a May 2015 Board hearing, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an earlier effective date for the grant of service connection for PTSD.  However, as discussed above, the Veteran's allegation of CUE in his prior January 1980 and July 1984 final rating decisions, which denied entitlement to service connection for PTSD, is referred to the AOJ for initial adjudication.  Because adjudication of the alleged CUE regarding the grant of service connection for PTSD could impact his claim for an earlier effective date for PTSD, this issue is remanded as inextricably intertwined with his CUE claim.  

Accordingly, the case is REMANDED for the following action:

After adjudicating the allegations of CUE in the January 1980 and July 1984 rating decisions denying service connection for PTSD, readjudicate the earlier effective date claim.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




